Title: To James Madison from Thomas Jefferson, 14 June 1798
From: Jefferson, Thomas
To: Madison, James


June 14. 98.
I wrote you last on the 7th. since which yours of the 3d. is recieved. Your next (which I shall still be here to recieve) will probably acknolege mine of May 31. and will perhaps be your last as you would see by mine of the 7th. that I should leave this on the 20th. which I still purpose. The new citizen or naturalization bill is past the Senate also. It requires 14. years residence to make a citizen. It had friends in both parties. The whigs apprehended that the success of the invasion of England would drive all their aristocracy here. Their opponents believing still in the final failure of the revolution of France, & the safety of England, apprehended a deluge of the democrats of both countries. We were within one vote however in the Senate of striking out 14 years & inserting 7. Langdon who would have been for it had previously declined voting on the bill at all, because he had just taken his seat. His vote would have divided the Senate 12. & 12. The bill suspending intercourse with the French dominions is signed by the President. The bill for assessing lands houses & slaves came up to the Senate yesterday. The classification of houses had been struck out of it. The second bill, for laying the tax on these subjects, is still before the R. The Senate have brought in a bill authorizing the President to accept of any number of armed vessels, not exceeding 12, & carrying not less than 22. nine pounders, which any individuals may build and cede on terms he shall approve, by way of loan. But neither the terms as to interest or paiment of the principal, nor the maximum of size are limited, but a proposition to limit was rejected. Some treated the apprehension that large ships might be obtained as chimerical, while others wished they might be all of the line, and at least 3, 4, or a half a dozen 74s. This bill is in fact to open a loan in the form of ships. Harper has brought in resolutions for authorising the President to borrow money for the excess of this year’s expences above the taxes. No other limitation of sum. I do not believe we can borrow any considerable sum but in London. Some think the bank of the US. may lend as far as a couple of millions. The opinion of their connection with the government has already sunk their shares from 23. to 20. while those of Pennsylvania have risen from 23. to 25. above par. The British captures of our vessels have multiplied greatly. Our stopping intercourse with France will keep that portion of our vessels out of their way. They will still take those bound to Dutch & Spanish ports. The committees of the two houses appointed jointly to propose a time of adjournmt. have not yet reported; so that it is still uncertain whether & when they will adjourn. My horses are to meet me at Fredericksburg on Sunday the 24th. Whether I can reach you the next day is uncertain. Probably not. Innes is still living. He has been carried into the country. The window cord shall be added to the other articles. No vessel for Fredericksburg has yet occurred. This of course will be my last to you from hence. Friendly salutations to mrs. Madison the family & yourself and affectionately Adieu.
P. S. Flour at Baltimore 4.50 D here 5 D. The farmers of this state have almost universally their last year’s crop of wheat & flour still in their own hands.
P.M. The joint committees for adjournmt have reported that they think it not improbable that Congress may adjourn from the middle of July to the 1st. of October, but they do not think it prudent to fix a day at present.
